Citation Nr: 0949133	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
paroxysmal atrial tachycardia, effective October 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 RO rating decision which granted 
the Veteran's claim of entitlement to service connection for 
paroxysmal atrial tachycardia and assigned a noncompensable 
evaluation.  Subsequently, the RO assigned an initial 10 
percent rating for that disorder, effective October 25, 2005.  
The Veteran disagreed with that rating, and this appeal 
ensued.  

In December 2008, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's initial 10 percent rating 
for paroxysmal atrial tachycardia.  The Veteran disagreed 
with that decision and appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In June 2009, pursuant to a joint motion by the Veteran and 
VA, the Court vacated the Board's December 2008 decision with 
respect to the issue of an increased initial rating, in 
excess of 10 percent, for paroxysmal atrial tachycardia.  The 
Court then remanded the matter to the Board for compliance 
with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 10 percent for his paroxysmal atrial tachycardia.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

The Veteran's paroxysmal atrial tachycardia is rated in 
accordance with 38 C.F.R. § 4.104, Diagnostic Code 7010.  The 
assigned schedular ratings are based primarily on the number 
of annual episodes documented by electrocardiogram (ECG) or 
Holter monitor. 

In October 2005, Holter monitor results did not indicate the 
frequency of the Veteran's paroxysmal atrial tachycardia.  

During a VA examination in May 2008, the Veteran reported 
that he was having one to two episodes per month of 
paroxysmal atrial tachycardia.  However, the VA examiner 
stated that the Veteran was probably having those episodes on 
a daily basis, possibly multiple times, and that the Veteran 
did not perceive it other than the fact that he felt the fast 
beats.  Neither ECG nor Holter monitor testing was performed 
to document the frequency of the Veteran's paroxysmal atrial 
tachycardia.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  Copies of updated treatment records, 
covering the period from May 7, 2008, to 
the present, should be obtained and added 
to the claims folder.

2.  Schedule the Veteran for a 
cardiovascular examination to determine 
the extent of impairment due to his 
service-connected paroxysmal atrial 
tachycardia.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

In assessing the level of impairment due 
to the Veteran's paroxysmal atrial 
tachycardia, the examiner must report the 
annual number of episodes of paroxysmal 
atrial tachycardia as documented by an 
ECG or Holter monitor.  

3.  When the foregoing actions have been 
completed, undertake any other indicated 
development. Then readjudicate the issue 
of entitlement to an initial rating in 
excess of 10 percent for paroxysmal 
atrial tachycardia.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  While the Veteran 
need take no action unless he is notified to do so, he is 
advised that it is his responsibility to report for the 
foregoing examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim. 38 C.F.R. § 3.655 (2009). 

In the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran is further advised that he has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

